Citation Nr: 9918913	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a back condition, 
secondary to service-connected residuals of shell fragment 
wounds to right thigh and calf with scar of Muscle Group 
XIII.

2. Entitlement to a total rating due to individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois. In May 1999, the veteran was 
afforded a hearing before the undersigned Board member.  At 
his hearing, and in his April 1997 substantive appeal, the 
veteran raised a claim of entitlement to an increased rating 
for post-traumatic stress disorder (PTSD).  The Board refers 
this matter to the RO for further development and 
adjudication.
 

					REMAND

The veteran contends that he unable to obtain and maintain 
substantially gainful employment and, thus, is rendered 
unemployable, as a result of his service-connected 
disabilities.  The record shows that he sustained multiple 
shrapnel injuries in Vietnam in 1967 that caused multiple 
wounds to his right thigh and calf and left thigh and right 
hand, forearm, buttock and ear/head area for which he is 
service-connected.  Service connection is also in effect for 
PTSD, malaria and chest and chin scars.

In 1970, after his discharge from service, private medical 
records indicate that the veteran was in a motorcycle 
accident.  He incurred a traumatic injury that required above 
the knee amputation.  

At his March 1998 RO and May 1999 Travel Board hearings, the 
veteran testified that he was treated for his stump, back and 
neck, hands, arms and testicles.  He said he received 
treatment at the VA Peoria Outpatient Clinic and at the Iowa 
City VA Clinic.  The veteran stated that his stump was his 
main problem and he also had serious neck and back pain.  He 
indicated that his wife stopped working because he required 
assistance with his functions of daily life, such as shaving.  
The veteran and his wife testified that he was unable to use 
prosthesis due to neuromas and had used crutches, but was 
currently confined to a wheelchair.  He said he had a high 
school degree, worked as a welder and stopped working in 
January 1980 due to pain.  He took multiple prescribed pain 
medications.

The Board is of the opinion that the claim for an increased 
rating for PTSD must be adjudicated prior to appellate 
consideration of a total compensation rating.  The total 
rating claim can only be finally adjudicated after the 
increased rating claim has been fully addressed.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).

Further, the Board notes that a March 1999 rating decision 
denied service connection for a back condition, secondary to 
service-connected residuals of shell fragment wounds to right 
thigh and calf with scar of Muscle Group XIII.
At his May 1999 Travel Board hearing, the veteran gave 
testimony in support of this claim that the Board construes 
as a timely notice of disagreement (NOD).  Accordingly, the 
Board is required to remand this issue to the RO for issuance 
of a statement of the case (SOC).  See Manlicon v. West, 12 
Vet.App. 238 (1999) (The NOD initiated review by the Board of 
the RO's denial of the claim and bestowed jurisdiction on the 
court; the Board should have remanded that issue to the RO, 
for issuance of a SOC.)

As such, in order to comply with the duty to assist under 
38 U.S.C.A. § 5107 (West 1991), the Board finds that the case 
should be REMANDED to the RO for the following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
current records, since February 1999, 
pertinent to his claims.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
records identified by the veteran that 
are not already of record, to include all 
pertinent records from the Peoria VA 
outpatient clinic.

2. The RO should reconsider the veteran's 
claim for service connection for a back 
condition, secondary to service-connected 
residuals of shell fragment wounds to 
right thigh and calf with scar of Muscle 
Group XIII, in light of the testimony 
offered at his May 1999 Travel Board 
hearing.  Thereafter, if the benefit 
sought remains denied, the RO should 
issue a statement of the case concerning 
the issue of entitlement to service 
connection for a back condition, 
secondary to service-connected residuals 
of shell fragment wounds to right thigh 
and calf with scar of Muscle Group XIII.  
If, and only, if the veteran completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991).

3.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The physician is requested 
to review the veteran's claim file, 
including the service medical records, VA 
examination and hospital reports, VA 
outpatient treatment records and private 
medical records.  The physician should 
then examine the veteran.  All indicated 
testing should be conducted and all 
clinical manifestations should be 
reported in detail.  Based on the 
examination and a review of the record, 
the physician should offer an opinion of 
the extent to which the veteran's 
service-connected psychiatric disorder 
interferes with his ability to work.  The 
pertinent facts regarding the veteran's 
medical history, education, employment 
history, social adjustment and current 
behavior and health should be set forth.  
In addition, based upon a review of the 
record and the examination, the examiner 
should assign a score on the Global 
Assessment of Functioning (GAF) scale 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth 
Edition (1994), and explain what the 
assigned score represents.  

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner for review before the 
examination.  The examination should 
reflect if such a review of the claims 
file was made.  A complete rationale for 
any opinion expressed must be provided.

4.  The RO should do all appropriate 
development and adjudicate the issue of 
an increased evaluation for PTSD. The RO 
should also then adjudicate the claim for 
a total rating due to individual 
unemployability due to service-connected 
disabilities if it has not been rendered 
moot.  The issue of a total rating due to 
individual unemployability due to 
service-connected disabilities should be 
adjudicated by considering the "average 
person" standard under 38 C.F.R. § 4.15 
(1998) as well as the "unemployability" 
standard under 38 C.F.R. § 4.16 (1998).  
It should also be considered under the 
provisions of 38 C.F.R. §§ 3.340, 3.341 
(1998) as well as on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1) 
(1998).  If any determination made is 
unfavorable to the veteran, a 
supplemental statement of the case that 
sets forth the evidence received since 
the March 1999 supplemental statement of 
the case should be provided to the 
veteran and his representative.

After allowing the veteran and his representative the 
appropriate period of time in which to respond to the 
supplemental statement of the case, the veteran's case should 
be returned to the Board for further appellate consideration.  
The purpose of the REMAND is to secure clarifying information 
and ensure due process.  No action is required on the part of 
the veteran until he receives further notice.


		
	_____________________________
WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










